         Case 5:17-cv-02727-BLF Document 128 Filed 03/14/19 Page 1 of 4




   MARY KATE SULLIVAN (State Bar No. 180203)
 1 mks@severson.corn
   ALISA A. GIVENTAL (State Bar No. 273551)
 2 aag@severson.com
   SEVERSON & WERSON
 3 A Professional Corporation
   One Embarcadero Center, Suite 2600
 4 San Francisco, California 94111
   Telephone: (415) 398-3344
 5 Facsimile: (415) 956-0439

 6
   KRISTIN WALKER-PROBST (State Bar No. 206389)
 7 Kristin.Walker-Probst-us@wbd-us.com
   WOMBLE BOND DICKINSON (US) LLP
 8 3200 Park Center Drive, Suite 700
   Costa Mesa, California 92626
 9 Telephone:    (714) 557-3800
   Facsimile:    (714) 557-3347
10

11
   Attorneys for Defendant
12 OCWEN LOAN SERVICING, LLC

13
                                     UNITED STATES DISTRICT COURT
14
                    NORTHERN DISTRICT OF CALIFORNIA — SAN JOSE DIVISION
15

16   PHYLLIS SANDIGO,                                  Case No. 5:17-cv-02727-BLF
                                                       Hon. Beth Labson Freeman
17                      Plaintiff,                     Ctrm. 3
18            VS.                                  DECLARATION OF STEPHANIE M.
                                                   SPURLOCK IN SUPPORT OF THE
19 OCWEN LOAN SERVICING, LLC and U.S.              REPLY IN FURTHER SUPPORT OF
   BANK NATIONAL ASSOCIATION, AS                   OCWEN LOAN SERVICING, LLC'S
20 TRUSTEE FOR GSAA HOME EQUITY                    MOTION FOR SUMMARY JUDGMENT
   TRUST 2007-3, ASSET BACKED
21 CERTIFICATES, SERIES 2007-3 and                 Date:      March 28, 2019
   DOES 1-100,                                     Time:      9:00 a.m.
22                                                 Ctrm.:     3
               Defendants.
23                                                 Action Filed:      April 11, 2017
                                                   Removal Date:      May 11,2017
24                                                 Trial Date:        August 19, 2019
25

26

27

28
     21000.0634/14785542.1                         1                    5:17-cv-02727-BLF
     DECLARATION OF STEPHANIE M. SPURLOCK IN SUPPORT OF THE REPLY IN FURTHER SUPPORT
             OF OCWEN LOAN SERVICING, LLC'S MOTION FOR SUMMARY JUDGMENT
        Case 5:17-cv-02727-BLF Document 128 Filed 03/14/19 Page 2 of 4




 1          I, Stephanie M. Spurlock, declare as follows:

 2         1.      I am employed as a Sr. Manager of Default Management Services and am

 3 authorized to make this declaration on behalf of Western Progressive Trustee, LLC dba Western

 4 Progressive, LLC ("Western Progressive"). This declaration is provided in support of Ocwen

 5   Loan Servicing, LLC's Motion for Summary Judgment, or alternatively, Partial Summary

 6 Judgment (the "MSJ").

 7         2.      As part of my job responsibilities for Western Progressive, I have personal

 8 knowledge of and am familiar with the types of records maintained by Western Progressive and

 9 the procedures for creating and maintaining those records.

10         3.      In the course of my employment responsibilities, I have access to the business

11 records of Western Progressive, including Western Progressive's file concerning the loan that is

12 the subject matter of this litigation (Loan No. ******5841) (the "Loan").

13          4.     The Loan is secured by a deed of trust recorded in the official records of the Santa

14 Clara County Recorder on November 17, 2006 under document number 19192983 ("Deed of

15 Trust") for the property located at 3577 Lynx Drive, San Jose, CA 95136 (the "Property").

16 Through assignment from New Century Title Company recorded in the official records of the

17 Santa Clara County Recorder on February 24, 2017 under document number 23588567, Western

18 Progressive became the foreclosure trustee under the Deed of Trust.

19          5.     By letter dated January 24, 2017, Western Progressive received instructions from

20 the Loan servicer, Ocwen Loan Servicing LLC to start the foreclosure process in the name of

21 theU.S. Bank National Association, as Trustee for GSAA Home Equity Trust 2007-3, Asset-Back

22 Certificates, Series 2007-3.

23          6.     On March 1, 2017, Western Progressive recorded a Notice of Default and Election

24 to Sell Under Deed of Trust ("NOD") in the official records of the Santa Clara County Recorder

25 under the document number 23591498.

26          7.     As the foreclosure trustee, Western Progressive mails a copy of the NOD to all

27 interested parties and those parties who have requested notice. Copies of the NOD are sent by

28
                   21000.0634/14785542.1              2                 5:17-cv-02727-BLF
     DECLARATION OF STEPHANIE M. SPURLOCK IN SUPPORT OF THE REPLY IN FURTHER SUPPORT
             OF OCWEN LOAN SERVICING, LLC'S MOTION FOR SUMMARY JUDGMENT
        Case 5:17-cv-02727-BLF Document 128 Filed 03/14/19 Page 3 of 4




 1   certified mail and by first Class mail and are sent within ten (10) business days of recording the

2 NOD ("10 Day Notice") and/or five (5) business days of recording the NOD ("5 Day Notice")

 3 (collectively, "Notices").

 4          8.      There were a total of 32 Notices mailed in connection with the March 1, 2017

 5 NOD. A true and correct copy of the 2 Notices is attached hereto as Exhibit 1.

 6          9.      On or about March 7, 2017 and March 10, 2017, Western Progressive sent Notices,

 7 by certified mail and first Class mail to the following individuals and trustees who provided the

 8 Property address as the address to use for Notice purposes:

 9                  a. "Joseph Daniel Sandigo," who submitted a Request for Notice, was sent 10 Day

10                      Notice and 5 Day Notice;

11                  b. "Joseph Daniel Sandigo As Trustee, or their successors in trust under the

12                       Sandigo Living Trust, dated March 28, 2006," who submitted a Request for

13                      Notice, was sent 10 Day Notice;

14                  c. "Joseph Daniel Sandigo, trustee" who submitted a Request for Notice, was sent

15                      10 Day Notice;

16                  d. "Sandigo, Joseph D.," in his capacity as a borrower, was sent 10 Day Notice

17                      and 5 Day Notice;

18                  e. "The Sandigo Living Trust, dated March 28, 2006," which submitted a Request

19                       for Notice, was sent 10 Day Notice;

20                  f. "Sandigo Living Trust," which submitted a Request for Notice, was sent 10

21                       Day Notice;

22                  g. "Phyllis Sandigo," who submitted a Request for Notice, was sent 10 Day

23                       Notice and 5 Day Notice;

24                  h. "Phyllis Toni Sandigo," who submitted a Request for Notice, was sent 10 Day

25                       Notice and 5 Day Notice;

26                  i. "Phyllis Toni Sandigo As Trustee, or their successors in trust under the Sandigo

27                       Living Trust, dated March 28, 2006," who submitted a Request for Notice, was

28                                                      3               5:17-cv-02727-BLF
                    21000.0634/14785542.1
     DECLARATION OF STEPHANIE M. SPURLOCK IN SUPPORT OF THE REPLY IN FURTHER SUPPORT
             OF OCWEN LOAN SERVICING, LLC'S MOTION FOR SUMMARY JUDGMENT
     Case 5:17-cv-02727-BLF Document 128 Filed 03/14/19 Page 4 of 4




 1                   sent 10 Day Notice;
 2               j. "Phyllis Toni Sandigo, trustee," who submitted a Request for Notice, was sent

 3                   10 Day Notice; and

 4               k. "Sandigo, Phyllis T.," in her capacity as a borrower, was sent 10 Day Notice

 5                   and 5 Day Notice.

 6        I declare under penalty of perjury that the foregoing is true and correct.

 7        Executed March 1?)111, 2019, at Atlanta, Georgia.

 8

 9

10                                                      STEPHANIE M.'SP BLOCK
11

12

13

14

15

16
17

18

19

20
21

22
23
24

25

26
27

28                                          4                           5:17-cv-02727-BLF
               21000.0634/14785542.1
     DECLARATION OF STEPHANIE M. SPURLOCK IN SUPPORT OF THE REPLY IN FURTHER SUPPORT
             OF OCWEN LOAN SERVICING, LLC'S MOTION FOR SUMMARY JUDGMENT
